Citation Nr: 1443841	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than April 11, 2012 for award of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  VA received a request to reopen a previously and finally denied claim of entitlement to service connection for bilateral hearing loss on January 19, 2010.

2.  The Veteran was shown to have bilateral hearing loss for VA purposes at the first audiometric testing that was conducted following the receipt of his claim to reopen.


CONCLUSION OF LAW

The criteria have been met for an effective date of January 19, 2010, for the award of service connection for bilateral hearing loss.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 19, 2010, the RO received the Veteran's claim to reopen a previously and finally denied claim of entitlement to service connection for hearing loss.  In a February 2013 rating decision, the RO granted service connection for bilateral hearing loss and assigned an effective date of April 11, 2012, based on the date of audiometric testing in VA treatment records which first indicated that the Veteran had a hearing loss disability for VA purposes.  The Veteran filed a timely appeal of the effective date assigned.  In this decision, the Board resolves reasonable doubt in favor of the Veteran and grants an effective date of January 19, 2010, the date the Veteran's claim to reopen was received.

Here, VA denied service connection for bilateral hearing loss in a June 2008 rating decision.  The RO mailed notice of that decision and the Veteran's appellate rights to him and notified his representative in July 2008, but the Veteran neither appealed that decision nor submitted any new and material evidence within a year of the rating decision and the rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In general, the effective date of an award based on a claim of entitlement to service connection, including a claim to reopen a previously denied claim, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  For the purposes of such claims, VA regulations provide that the effective date generally will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400 (q)(2), (r). 

The January 19, 2010 statement was the first relevant communication or evidence received after the 2008 denial.  

The Veteran's claim had been denied in 2008 as the medical evidence had failed to show that the Veteran had hearing loss in either ear for VA purposes.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

As described, VA regulations define a hearing loss disability in terms of audiometric testing.  If certain minimum values are not shown on testing, the hearing loss is not considered a disability, and service connection cannot be granted.  See 38 C.F.R. § 3.385.  Testing in May 2008 did not show hearing loss for VA purposes and the Veteran's claim was appropriately denied.

In January 2010, the Veteran wrote a letter asserting that since his claim had been denied in 2008 his hearing had gotten noticeably worse.  Audiometric testing was conducted in April 2011 which confirmed the presence of bilateral hearing loss for VA purposes.  Bilateral hearing loss was subsequently confirmed at a VA examination in January 2013.

As noted, an effective date is the later of date of claim and date of entitlement, and technically the date the Veteran was first shown to have bilateral hearing loss for VA purposes was in April 2011 (i.e. later than the date his claim was received).  However, the fact remains that the Veteran was shown to have bilateral hearing loss at the first audiometric testing following the receipt of his claim, and the Board does not believe that any delay in testing should be held against the Veteran.  That is, in the paternalistic VA benefit system, the Veteran should not be prejudiced by the fact that he was not afforded an examination until April 11, 2012.  As such, the Board concludes that the criteria for an effective date of January 19, 2010 have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

An effective date of January 19, 2010, is granted for the award of service connection for bilateral hearing loss, subject to the laws and regulations governing monetary awards.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


